IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50530
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SABINO ALCOCER-CASTRO,
also known as Sabino Alcocer

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-00-CR-36-1-JN
                        --------------------
                           April 12, 2001


Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Sabino Alcocer-Castro appeals the 46-month sentence imposed

after he pleaded guilty to a charge of illegal reentry into the

United States following deportation in violation of 8 U.S.C.

§ 1326.   For the first time on appeal, he asserts that in

imposing his sentence, the district court failed to consider

“prior criminal history, family ties, and safeguards against

cruel and unusual punishment.”   The district court did not commit

error, plain or otherwise, in sentencing Alcocer-Castro within

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50530
                                -2-

the Sentencing Guideline range.   This appeal is without arguable

merit and is thus frivolous.   Howard v. King, 707 F.2d 215, 219-

20 (5th Cir. 1983).   It is therefore DISMISSED.   5TH CIR. R. 42.2.

     APPEAL DISMISSED.